Citation Nr: 1715447	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a nervous disorder, and if so, whether service connection is warranted for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from July 1966 to May 1968.
	
This matter comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue has been modified to encompass other psychiatric disorders of record other than the reopened claim for service connection for a nervous disorder, as noted on the cover page of this decision.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied in a January 1969 rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the January 1969 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 1969 rating decision denying service connection for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a nervous disorder; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

A January 1969 RO rating decision denied service connection for a nervous disorder because a psychiatric disability was not diagnosed while the Veteran was on active duty.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes VA and private treatment records, statements from the Veteran and his wife, and an October 2016 statement from Dr. S. which states that the Veteran's current depressive symptomatology is consistent with documentation provided in the Veteran's claims file.  The psychologist noted the Veteran sought treatment in 1968 after discharge from the military and throughout the years, his depression has been re-affirmed by multiple private and VA employed mental health practioners.  

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence relates some of the Veteran's chronic psychiatric symptoms back to the time of his military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a service connection claim for a nervous disorder; to that extent, the appeal is granted.


REMAND

As the claim has been reopened, the Board notes that the Veteran has not undergone a VA examination for his psychiatric claim.  Considering the medical opinion evidence currently of record in light of the other evidence of record, to include the STRS, the Board finds a remand for a VA examination is necessary to determine the nature and etiology of the Veteran's psychiatric disorder. 

Additionally, in an April 2016 letter, the Veteran's representative reported the Veteran obtains treatment from the VA clinic in Sunrise, Florida; however, treatment records in the file are only dated through July 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule a VA psychiatric examination by a VA psychologist or psychiatrist to address the nature and etiology of the Veteran's acquired psychiatric disorder.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

After review of the electronic claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any acquired psychiatric disorder was incurred in or caused by the Veteran's active military service.  A complete rationale for any opinion expressed must be provide.  In forming this opinion, the examiner is requested to review all relevant medical statements, to include the October 2016 opinion by Dr. S, and statements from the Veteran.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


